Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Robert Lord (reg. no. 46,479) on January 25, 2022.
Claims 16-20 have been canceled as follows:
16-20 (Canceled)

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s invention of an information centric network (ICN), comprising: a first anchor directory router comprising a first anchor prefix and configured to: obtain a publish message comprising an identifier associated with a content item; determine a bidirectional code for the content item is outside an authoritative code range assigned to the first anchor directory router; insert the first anchor prefix into the publish message; and forward the publish message based on interval routing and the bidirectional code; a 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer

CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454